Citation Nr: 0931066	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial evaluation for a post-
operative left inguinal-abdominal scar with residual 
incisional hernia, currently rated at 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service in the Army from May 1941 to 
December 1945, and from later in December 1945 to June 1947.  
He also had active service in the Air Force from September 
1947 to March 1962.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for a post-operative left groin 
scar with residual incisional hernia, and assigning a 10 
percent initial evaluation effective from the September 28, 
2005, date of claim.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In the course of appeal, by a February 2009 RO decision, the 
Veteran was also granted service connection for residual 
ilioinguinal nerve neuropathy, associated with the left groin 
scar and hernia, evaluated at 10 percent.  The neuropathy 
condition is not the subject of the present appeal.  


FINDING OF FACT

For the entire initial rating period beginning effective from 
September 28, 2005, the Veteran's post-operative left 
inguinal-abdominal scar with residual incisional hernia has 
been manifested by disability at least equivalent to small, 
post-operative recurrent inguinal hernia not well supported 
by truss. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent are met 
for post-operative left inguinal-abdominal scar with residual 
incisional hernia, effective from February 28, 2005.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claim for an initial compensable 
rating for post-operative left inguinal-abdominal scar with 
residual incisional hernia falls squarely within the pattern 
above.  Thus, no additional VCAA notice was required with 
respect to the appealed issue.  The Board finds that any 
error in notice and development assistance cannot 
"reasonably affect the outcome of the case," and hence will 
not affect "the essential fairness of the [adjudication]" 
for this rating period beginning on February 28, 2005, for 
the appealed initial rating claim for post-operative left 
inguinal-abdominal scar with residual incisional hernia.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The RO appropriately issued a VCAA letter in October 2005 
prior to the August 2007 rating action granting service 
connection for post-operative left inguinal-abdominal scar 
with residual incisional hernia and assigning an initial 
rating for that disorder.  The RO also appropriately 
requested and obtained indicated treatment records.  Service 
treatment records and indicated post-service records were 
obtained and associated with the claims file.  The RO also 
informed the Veteran of records obtained and, by implication, 
records not obtained, including by the appealed rating action 
and subsequent SOC.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance was 
required to obtain records from other sources.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim prior to the Board's non-final adjudication 
herein of the claim for a higher initial rating.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

VA examinations for compensation purposes were conducted in 
July 2007 and January 2009 to address the Veteran's post-
operative left inguinal-abdominal scar with residual 
incisional hernia.  VA treatment records are also of record 
addressing the disorder.  The July 2007 and January 2009 
examinations, taken together with records of VA and service 
treatment, as well as other evidence of record, are adequate 
for the Board's adjudication herein.  The Veteran was duly 
afforded of the opportunity to produce additional evidence to 
support his claim. 

Moreover, the Veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the U.S. Court of Appeals for Veterans Claims (Court) must 
"take due account of the rule of prejudicial error."


II.  Initial Rating Claim for Post-Operative Left Inguinal-
Abdominal 
Scar with Residual Incisional Hernia 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding", is generally to be 
avoided.  38 C.F.R. § 4.14.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Veteran seeks a higher initial evaluation for his post-
operative left inguinal-abdominal scar with residual 
incisional hernia, rated 10 percent disabling.  The appeal 
initiated with a claim for service connection submitted on 
September 28, 2005.  As noted above, he has been separately 
service connected for residual ilioinguinal nerve neuropathy 
associated with the scar from that surgery, with a 10 percent 
rating assigned, and not a part of this appeal.  

The Veteran's post-operative left inguinal-abdominal scar 
with residual incisional hernia is appropriately rated as 
inguinal hernia.  Diagnostic Code (DC) 7338 provides ratings 
for inguinal hernia.  A small inguinal hernia, reducible, or 
without true hernia protrusion, is rated noncompensably 
disabling.  Inguinal hernia that is not operated, but is 
remediable, is rated noncompensably disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  A small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  Large inguinal 
hernia, postoperative recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling.  A Note 
to DC 7338 provides that 10 percent is to be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114.

A January 2007 treatment consultation noted the Veteran's 
transfer for care to the Eastern Colorado VA Health Care 
System, precipitated by his moving in with his son due to 
decreasing ability to care for himself.  The Veteran has 
multiple other disabilities which were then noted, including 
reduced ambulation due to arthritis of the knees; upper and 
lower back pain; coronary artery disease status post 
myocardial infarction in 1995; nighttime shooting pain in the 
left arm and hand associated with a possible cerebrovascular 
accident following the myocardial infarction; left leg edema 
following a knee fracture twenty years prior and some history 
of ulcers in that extremity; gastroesophageal reflux disease; 
benign prostatic hypertrophy; chronic renal insufficiency; 
anemia; history of mechanical falls; and right hand tremor.  
The Veteran is service connected for multiple other 
disorders, with a total disability rating based on 
unemployability due to service-connected disabilities 
assigned effective from January 31, 2003, under 38 C.F.R. 
§ 4.16.  Thus, any effect on employability as an 
extraschedular consideration need not be considered for 
purposes of rating the Veteran's post-operative left 
inguinal-abdominal scar with residual incisional hernia over 
the total potential rating interval at issue here.  See 
38 C.F.R. § 3.321(b).  

The January 2007 VA treatment-facility-transfer consultation 
examination included a brief evaluation of the Veteran's 
post-operative left inguinal-abdominal scar with residual 
incisional hernia.  He complained of a large amount of 
associated pain and discomfort.  He was noted to have in the 
past declined a hernia repair operation upon hearing that 
success of such an operation was questionable.  The examiner 
noted that the Veteran used a truss, with good relief.  

In the course of the appeal, the Veteran was afforded VA 
examinations for compensation purposes in July 2007 and 
January 2009.  At the July 2007 examination his history of 
post-operative left inguinal-abdominal scar with residual 
incisional hernia was noted, with the historically reducible 
small bowel protruding mid-incisional hernia developing six 
years earlier.  There was no history of associated bowel 
obstruction.  The examiner observed that upon standing the 
Veteran had an obvious eight-by-six centimeter hernia bulge 
in the midportion of the surgical scar area, with the hernia 
containing small bowel peristalsing contents.  The examiner 
further observed that upon lying supine the Veteran was able 
to readily reduce the hernia with pressure, with the 
reduction revealing a three-centimeter circular hernia defect 
at mid scar.  The examiner did not comment on pain, 
discomfort, or disability associated with the hernia, and did 
not address the use of a truss or its effectiveness.  

Upon the January 2009 examination, the Veteran's history was 
again noted of his post-operative left inguinal-abdominal 
scar with residual incisional hernia without hernia repair.  
That examination was ostensibly for review of his residual 
ilioinguinal nerve neuropathy associated with the surgery 
which had produced the scar.  The Veteran described 
significant ilioinguinal dermatome pain, which the examiner 
associated with the ilioinguinal nerve neuropathy and not 
with the post-operative left inguinal-abdominal scar with 
residual incisional hernia.  However, the post-operative left 
inguinal-abdominal scar with residual incisional hernia was 
also examined in significant detail, and the Veteran reported 
pain symptoms specifically associated with the hernia.  

The January 2009 examiner noted that the Veteran wore a truss 
to support the hernia, but that this was only partially 
successful.  The Veteran complained of continuous hernia pain 
at six-out-of-ten intensity when wearing the truss, saying 
that it increased to ten-out-of-ten intensity when he was not 
wearing the truss.  He further reported that he had to remove 
the truss to take a shower, which would cause the eight-by-
ten centimeter hernia bulge to protrude, whereupon he had to 
semi-urgently lay down and use gravity and manual pressure to 
reduce the hernia into the abdomen.  The examiner did not 
question or contradict the Veteran's reports of pain and 
difficulty associated with the hernia.  The examiner did 
observe the presence of the obvious eight-by-ten centimeter 
hernia containing small bowel peristalsing contents, which 
was reducible upon the Veteran lying supine and the 
application of gradual manual pressure, with a residual 
three-centimeter-diameter hernia defect remaining.  As in the 
prior examination, the scar was otherwise noted to be well 
healed, normally pigmented, non-tender, and non-adherent to 
underlying tissue.  

The Veteran has submitted into the record photographs of his 
hernia, consistent with the findings upon the January 2009 
examination.  

While the Board notes the January 2007 treatment consultation 
finding of the Veteran's truss affording good relief, we also 
note that this observation was made in the course of a 
cursory review of the Veteran's multiple disabilities for 
purposes of transfer of care between VA medical facilities, 
and hence may not have reflected the full extent of the 
disability.  In particular, no mention was made of the extent 
to which the hernia was reducible, or the effect on daily 
life.  The July 2007 VA examination was similarly deficient 
in failing to note the extent of pain associated with the 
hernia and failing entirely to note use of a truss.  The 
Board accordingly concludes that the evaluation by the 
January 2009 examiner was more thorough than those conducted 
in January or July of 2007, and hence more worthy of 
acceptance by the Board to adjudge accurately the nature and 
extent of the inguinal-abdominal scar with residual 
incisional hernia over the rating period.

The Board concludes that the evidence presented of a small to 
moderate-sized hernia which is painful on an ongoing basis 
and which a truss is only partially successful in maintaining 
in a reduced state, most nearly approximates a picture of 
hernia warranting a 30 percent evaluation, as equivalent to 
disability warranting a rating characterized by a small, 
postoperative recurrent inguinal hernia not well supported by 
truss or not readily reducible, under Diagnostic Code 7338.  
Here, while the hernia is supportable by truss, it has been 
found to be only partially successfully supported and, while 
reducible, the reduction only holds with that partially 
successful truss support, such that associated pain is 
ongoing and heightened during intervals of truss removal such 
as upon taking a shower.  

Thus, the condition is more nearly approximated by the 
criteria for the 30 percent evaluation than by that for 10 
percent, which would require that the hernia was readily 
reducible and well supported by truss.  38 C.F.R. § 4.7.  
Based on the January 2009 findings, and in the absence of as 
strong or stronger evidence indicating a lesser degree of 
disability over the appeal period, the Board finds that the 
evidence preponderates in favor of granting a 30 percent 
evaluation for the Veteran's post-operative left inguinal-
abdominal scar with residual incisional hernia for the 
duration of the entire rating period on appeal, beginning 
February 28, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, DC 
7338.  

The January 2009 VA examination was primarily intended to 
address the Veteran's separately claimed ilioinguinal 
neuropathy.  However, that examination also noted findings 
pertinent to the issue now on appeal, i.e., his post-
operative left inguinal-abdominal scar with residual 
incisional hernia, and the findings upon that examination are 
substantially the bases of the Board's grant herein of a 
higher initial evaluation for that latter disability.  We 
recognize that the RO did not conduct a readjudication of 
this issue after receiving the report of the January 2009 
examination, but we are sensitive to the fact that the 
Veteran has been granted advancement on the docket based on 
his attained age, and we believe that avoiding further delay 
and granting this increased rating in our present decision is 
in the best interest of the Veteran.  The Board does not 
implicate any error by the RO in this regard. 


ORDER

For the entire initial rating period beginning effective from 
September 28, 2005, an evaluation of 30 percent is granted 
for post-operative left inguinal-abdominal scar with residual 
incisional hernia, subject to the law and regulations 
governing the payment of monetary awards. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


